DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on January 20, 2021, has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 20050014515 A1, hereinafter “Suzuki,” in view of Miyagoshi et al., US 9949187 B2, hereinafter “Miyagoshi.”
Consider claim 1. Suzuki discloses:
a communication controller (see fig. 1 element 120) comprising: 
a position-information acquiring unit configured to acquire position information of each of a plurality of base-station devices (see paragraph [0011]: A mobile communication terminal of claim 1 is featured by such a mobile communication terminal for communicating via wireless communication lines with respect to a plurality of base stations located at peripheral areas of the own mobile communication terminal, comprising: positional information detecting means for acquiring positional information of a peripheral base station operated under connection condition so as to detect a position of the own terminal; distance calculating means for calculating a distance between the position of the own terminal and each of the plural base stations...); 
(see paragraph [0011]: A mobile communication terminal of claim 1 is featured by such a mobile communication terminal for communicating via wireless communication lines with respect to a plurality of base stations located at peripheral areas of the own mobile communication terminal, comprising:... move direction and move speed detecting means for detecting both a move direction and a move speed of the own terminal based upon the positional information of the own terminal...); and
a selector configured to select, as a handover candidate, at least one base-stating device from among the plurality of base-station devices in accordance with the position information and the movement information (see fig. 1 element 126 and paragraph [0030]: ... The handover control unit 120 is equipped with a positional information detecting unit 121, a distance calculating unit 122, a move direction and move speed calculating unit 123, a transfer path quality detecting unit 124, an offset calculating unit 125, and a handover selecting unit 126).
But Suzuki is silent regarding a determination unit configured to determine a base-station device that is a handover destination, in accordance with a result of a cell search performed on the at least one base-station device selected by the selector.	Miyagoshi, however, in related art, suggests a determination unit configured to determine a base-station device that is a handover destination, in accordance with a (see column 1 lines 31-39: The base station apparatus includes cell determination means for determining a cell as a handover destination of the mobile station apparatus based on operation information including information indicating a movement direction of a moving object which moves in a predetermined route together with the mobile station apparatus in the predetermined route, positional information of the mobile station apparatus, and received strength of wireless communication between the mobile station apparatus and the base station apparatus).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Miyagoshi’s teachings in relation to the claimed invention, which at the time was already common knowledge, thus providing a mobile wireless terminal that controls a conduct timing and a position of handover, and a control method, as discussed by Miyagoshi (see column 1 lines 6-8).
Consider claim 3. Suzuki in view of Miyagoshi teaches claim 1; and Suzuki further suggests wherein the position information of each of the plurality of base-station devices includes direction information that indicates in which direction each of the plurality of base-station devices establishing a communication path to and from the terminal device is located (see paragraphs [0011], [0012], [0020], [0023], [0024], [0034], [0039], [0047]).
claim 4. Suzuki in view of Miyagoshi teaches claim 1; and Suzuki further suggests a terminal device including the communication controller according to and a first radio communication unit capable of communicating with a plurality of base-station devices (see fig. 1, paragraphs [0011], [0025], [0031]).
Consider claim 5. Suzuki in view of Miyagoshi teaches claim 1; and Suzuki further suggests a base-station device comprising the communication controller and a second radio communication unit capable of communicating with a terminal device (see fig. 4 and paragraph [0002]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 20050014515 A1, hereinafter “Suzuki,” in view of Miyagoshi et al., US 9949187 B2, hereinafter “Miyagoshi,” as applied to claim 1, further in view of Periyalwar et al., US 20150092676 A1, hereinafter “Periyalwar.”
Consider claim 2. Suzuki in view of Miyagoshi teaches claim 1, but is silent regarding wherein the movement information includes travel information of a vehicle equipped with the terminal device.
However, Periyalwar, in related art, suggests wherein the movement information includes travel information of a vehicle equipped with the terminal device (see paragraph [0027]: A macrocell (or base station) in communication with a mobile device may predict a path or route that the mobile device is traveling, such as via Global Positioning System (GPS) or Global Navigation Satellite System (GNSS) location, moving speed and direction, and/or map or travel route information (e.g., roads, highways, train tracks, water ways, etc.)).

	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., handover control in wireless communication systems.
US 20220014999 A1	US 20210099933 A1	US 10863474 B2
US 10849033 B2		US 8588787 B2		US 8068839 B2
US 7194266 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
February 25, 2022